J-S39036-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    :   IN THE SUPERIOR COURT OF
                                                    :        PENNSYLVANIA
                                                    :
                v.                                  :
                                                    :
                                                    :
    K.C.                                            :
                                                    :
                       Appellant                    :   No. 436 EDA 2019

             Appeal from the PCRA Order Entered January 16, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0010044-2015


BEFORE: LAZARUS, J., OLSON, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                           FILED SEPTEMBER 14, 2020

        K.C. (K.C)1 appeals from the order entered by the Court of Common

Pleas of Philadelphia County (PCRA court) dismissing his timely first petition

filed pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-

9546. We affirm.

                                               I.

        On June 19, 2017, K.C. proceeded to a jury trial on charges of

aggravated assault and endangering the welfare of a child (EWOC)2 for his

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Initials are used to denote the names of K.C., his former girlfriend, T.S., and
their minor son, R.S.C., in this Memorandum to protect the identity of the
child. See Superior Court I.O.P. 424(A).

2   18 Pa.C.S. §§ 2702(a) and 4304(a)(1), respectively.
J-S39036-20


assault on R.S.C. R.S.C. was four months old at the time and sustained severe

injuries during the incident. Immediately before trial, the Commonwealth

offered K.C. a plea agreement of not less than six nor more than twelve years’

incarceration, followed by eight years of probation. (See N.T. Trial, 6/19/17,

at 5). It explained that K.C. was facing a sentence at trial of not less than

thirteen and one-half nor more than twenty-seven years of incarceration.

(See id.). K.C. elected to go to trial and the Commonwealth presented its

first day of testimony on June 20, 2017.

      The testimony bore out that on June 30, 2015, K.C. picked R.S.C. up

from T.S.’s home because she needed assistance with childcare. (See N.T.

Trial, 6/20/17, at 72-73). R.S.C. was behaving normally at the time he left

T.S.’s care and T.S. noticed nothing out of the ordinary.     (See id. at 76).

When T.S. called K.C. to check on R.S.C., K.C. told her that R.S.C. had rolled

off the bed and had vomited, but was feeling better and had eaten. (See id.

at 77). K.C. did not return R.S.C. home for two days, one day later than

planned. (See id. at 73, 78). When K.C. arrived with R.S.C. at T.S.’s house

on July 2, 2015, T.S. immediately noticed that R.S.C. was confused and had

a problem with his gaze and/or vision. (See id. at 74). T.S. insisted on taking

R.S.C. to Temple Hospital despite K.C.’s insinuations that she was

exaggerating the cause for concern. (See id. at 75).

      R.S.C. was transferred to St. Christopher’s Hospital in critical condition

and was admitted to the Intensive Care Unit. (See id. at 45, 48). He suffered


                                     -2-
J-S39036-20


seizures, swelling to his brain and severe retinal hemorrhages leading to

complete blindness in one eye.     (See id. at 46-49).     Dr. Maria McColgan,

founding director of the Child Protection Program at the hospital, testified that

R.S.C.’s serious injuries were “way out of proportion to a fall off the bed,”

which typically results in no injury at all or a minor bump on the head. (Id.

at 50). R.S.C.’s “hemorrhages were severe, maybe the most severe I’ve ever

seen in 17 years of doing this work.” (Id. at 53). Dr. McColgan stated her

diagnosis of inflicted traumatic head trauma and testified that no medical

condition explained R.S.C.’s injuries, which were consistent with a significant

use of force that a four month old could not produce. (See id. at 51-52). She

explained that R.S.C.’s injuries were consistent with an individual shaking an

infant forcefully, where the baby’s head is moving back and forth and in

circles. (See id. at 53-54). Dr. McColgan also opined that the injuries R.S.C.

presented with were fresh and had been inflicted within hours or days of his

admission to the hospital. (See id. at 57).

      Philadelphia Police Detective Tyrone Green of the Special Victims Child

Abuse Unit interviewed K.C. at the hospital. K.C. told the detective that R.S.C.

fell out of bed at about 3:00 in the morning after acting “cranky and whinny”

all day. (Id. at 133). Sarah Crawford, a social worker and investigator at the

Philadelphia Department of Human Services (DHS), also interviewed K.C. at

the hospital. K.C. informed her that R.S.C. accidentally fell out of a bouncer

that was positioned on top of a bed. (See id. at 103-05).


                                      -3-
J-S39036-20


      On June 21, 2017, after the Commonwealth had presented the foregoing

testimony but before it had rested its case, K.C. entered a negotiated guilty

plea to the above-mentioned charges. The trial court conducted a colloquy at

the guilty plea hearing, stating in part:

      The Court: In return for the plea, the DA is recommending a
      sentence of seven to fourteen with six years of probation.

      In order to adjust the charges as I’ve described, has anyone
      made other promises to you in order to get you to plead
      guilty?

      The Defendant: No.

                                  *     *   *

      The Defendant: I’m pleading because I’m going to lose the
      trial. I’m done. I’m done.

                                  *     *   *

      The Court: . . . The voluntariness of your plea is going to be
      apparent from this conversation that we’re having, that you’re
      doing this of your own free will and no one is forcing you to do
      this. Is anyone forcing you to do this?

      The Defendant: No, sir.

(N.T. Guilty Plea, 6/21/17, at 5, 7-8) (emphases added).

      After the oral colloquy, K.C. averred that he signed the written guilty

plea colloquy, that he read it and that he did not have any questions for

counsel or the court about it. (See id. at 11-12). The written form provides:

“Nobody promised me anything or threatened me or forced me to plead guilty.

... I am satisfied with the advice and service I received from my lawyer. ...

My lawyer left the final decision to me and I decided myself to plead guilty.”

                                      -4-
J-S39036-20


(Written Guilty Plea Colloquy, 6/21/17, at 1, 3). The trial court accepted K.C.’s

plea and in accordance with the plea agreement, sentenced him to an

aggregate term of not less than seven nor more than fourteen years’

incarceration, followed by six years of probation. (See N.T. Guilty Plea, at 12,

15). K.C. did not file a direct appeal.

       On April 13, 2018, K.C., acting pro se, filed the instant, timely PCRA

petition. Appointed counsel filed an amended petition challenging the validity

of K.C.’s guilty plea on the basis of ineffective assistance of counsel.

Specifically, K.C. averred that counsel erroneously advised him that if he were

convicted at trial, he would be subject to SORNA3 registration requirements,

but that he would not face these same consequences if he pled guilty. After

consideration of the Commonwealth’s response, the PCRA court issued notice

of its intent to dismiss the PCRA petition without further proceedings. See

Pa.R.Crim.P. 907(1). The PCRA court entered its order dismissing the PCRA

petition on January 16, 2019, and K.C. timely appealed. K.C. and the PCRA

court complied with Rule 1925. See Pa.R.A.P. 1925(a)-(b).




____________________________________________


3Pennsylvania’s Sexual Offender Registration and Notification Act, 42 Pa.C.S.
§§ 9799.10-9799.41. However, the charges to which K.C. pled guilty are not
sexual offenses and, therefore, carry no SORNA implications.


                                           -5-
J-S39036-20


                                               II.

                                               A.

       K.C. challenges the effectiveness of plea counsel in connection with the

entry of his guilty plea to aggravated assault and EWOC. See 42 Pa.C.S.

§ 9543(a)(2)(ii) (listing ineffective assistance of counsel as basis for PCRA

relief).4 “To be entitled to relief on an ineffectiveness claim, a PCRA petitioner

must establish:       (1) the underlying claim has arguable merit; (2) no

reasonable basis existed for counsel’s action or failure to act; and (3) he

suffered prejudice as a result of counsel’s error, with prejudice measured by

whether there is a reasonable probability the result of the proceeding would

have been different.” Commonwealth v. Treiber, 121 A.3d 435, 445 (Pa.

2015) (citation omitted). We presume that counsel has rendered effective

assistance. See id.

       A criminal defendant’s right to effective counsel extends to the plea

process.    See Commonwealth v. Brown, 2020 WL 3968093 at *3 (Pa.

Super. filed July 14, 2020).

              Under the PCRA, allegations of ineffectiveness in connection
       with the entry of a guilty plea will serve as a basis for relief only
       if the ineffectiveness caused the petitioner to enter an involuntary
____________________________________________


4 “We review an order dismissing a petition under the PCRA in the light most
favorable to the prevailing party at the PCRA level.” Commonwealth v.
Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (citation omitted). “This review
is limited to the findings of the PCRA court and the evidence of record.” Id.
(citation omitted). “We will not disturb a PCRA court’s ruling if it is supported
by evidence of record and is free of legal error.” Id. (citation omitted).


                                           -6-
J-S39036-20


      or unknowing plea. Where the defendant enters his plea on the
      advice of counsel, the voluntariness of the plea depends on
      whether counsel’s advice was within the range of competence
      demanded of attorneys in criminal cases. To establish prejudice,
      the defendant must show that there is a reasonable probability
      that, but for counsel’s errors, he would not have pleaded guilty
      and would have insisted on going to trial.

Id. (citations omitted).

      Additionally, the PCRA court may decline to hold a hearing under certain

circumstances. “A petitioner is not entitled to a PCRA hearing as a matter of

right; the PCRA court can decline to hold a hearing if there is no genuine issue

concerning any material fact, the petitioner is not entitled to PCRA relief, and

no purpose would be served by any further proceedings.” Commonwealth

v. Adams-Smith, 209 A.3d 1011, 1019 (Pa. Super. 2019) (citation omitted).

A PCRA court’s decision to deny a request for an evidentiary hearing will not

be overturned absent an abuse of discretion.          See Commonwealth v.

Mason, 130 A.3d 601, 617 (Pa. 2015).

                                       B.

      K.C. contends that plea counsel’s ineffective assistance rendered his

guilty plea involuntary, entitling him to a new trial. The crux of K.C.’s claim

is that counsel gave him affirmative, erroneous advice that he would avoid

SORNA registration requirements by entering the plea instead of continuing

with trial. K.C. further maintains that the trial court’s guilty plea colloquy was

deficient because it lacked any reference to the serious potential SORNA

consequences, and the court instead merely relied on boilerplate colloquy


                                      -7-
J-S39036-20


questions. K.C. also argues that the PCRA court erred in failing to hold an

evidentiary hearing given these circumstances.

      The record reflects that K.C. initially rejected the Commonwealth’s offer

of a plea agreement and chose to instead go forward with trial on the serious

charges against him alleging violence against his infant son. On the first full

day of trial, the Commonwealth presented immensely damaging testimony

demonstrating that the critical injuries suffered by R.S.C. were caused by an

individual exerting extreme force on the child, and that the likely shaking

caused permanent injury, including blindness. Further, K.C. admitted to police

and DHS personnel that his son was in his care during the relevant time period

and his explanation was that R.N.C. had simply fallen off the bed.

The PCRA court explained:

            [K.C.] entered into the plea agreement after the first full
      day of testimony in his jury trial. It is clear from the record that
      his four month old son [R.S.C.] suffered severe, if not life
      threatening injuries, resulting in his being left blind in one eye.
      The testimony of all of the witnesses was sufficient for a jury to
      conclude that these injuries occurred while [R.S.C.] was in [K.C.’s]
      custody. Additionally, the evidence was more than sufficient for
      the jury to conclude that his explanation, to all the witnesses, that
      [R.S.C.] fell off the bed, was belied by the severity of the injuries.

             Given these facts, it would have been remiss of trial counsel
      not to seek from the Commonwealth a new plea offer and
      recommend that [K.C.] accept it. Furthermore, in both the oral
      and written colloquies there is no mention of SORNA. [K.C.], in
      fact, stated that no one had made any promises to him to induce
      him to plead guilty. [He] was quite explicit in stating the reasons
      prompting him to plead, when he stated that “I’m pleading,
      because I’m going to lose the trial. I’m done. I’m done.”

(PCRA Court Opinion, 8/22/19, at 11) (record citations omitted).

                                      -8-
J-S39036-20


       We    agree    with   the   PCRA        court’s assessment   that   the   record

demonstrates that K.C. entered an intelligent and voluntary negotiated guilty

plea, following a thorough plea colloquy. K.C.’s claim that counsel induced

him to plead guilty by misrepresenting SORNA consequences lacks record

support. At the plea hearing, K.C. unequivocally stated that no one made any

promises to induce him to plead guilty and that no one forced him to enter a

plea. As the PCRA court points out, K.C. is bound by these statements that

he made in open court, and he cannot now assert grounds for withdrawing the

plea that contradict them. See Commonwealth v. Willis, 68 A.3d 997, 1009

(Pa. Super. 2013).       Further, in considering the plausibility of K.C.’s claim

regarding SORNA and his complaint that no mention of its ramifications were

made at the plea hearing, such claims are nonsensical in light of the fact that

he was facing charges of violence and not of sexual misconduct of any type.

Therefore, there was no reason whatsoever for plea counsel or the trial court

to reference SORNA.5




____________________________________________


5 We note K.C.’s claim that the PCRA court applied an incorrect standard to
the third prong of the ineffectiveness test relating to prejudice lacks merit.
Specifically, K.C. asserts the court required him to demonstrate that the result
of his trial would have been different instead of the result of the guilty plea
proceeding. However in its opinion, the PCRA court sets forth the correct
standard that a petitioner must show the “outcome of the proceeding” would
have been different and goes on to state the standard applicable to guilty
pleas, i.e., that a petitioner must show that counsel’s ineffectiveness led to
entry of an involuntary plea. (See PCRA Ct. Op., at 8-9).

                                           -9-
J-S39036-20


      Given that the record plainly demonstrates the voluntary nature of

K.C.’s plea after he and his attorney heard and weighed the Commonwealth’s

extremely damaging evidence against him regarding the severe, permanent

injuries caused to his infant son, we find K.C.’s claims of ineffective assistance

of counsel meritless. Further, we conclude the PCRA court acted within its

discretion when it declined to hold a hearing on the matter.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/14/20




                                     - 10 -